Citation Nr: 1104441	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and a 
major depressive disorder (MDD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for skin rashes of the 
back, to include as secondary to chemical exposure during 
service.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for residuals of a left leg 
puncture wound with scarring (claimed as puncture wound to the 
left calf).

6.  Entitlement to service connection for a left hip disorder, to 
include scarring due to burns.

7.  Entitlement to service connection for a left knee disorder, 
to include scarring due to burns.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from March 1986 to 
March 1988.  Additional service from January 1991 to May 1991 and 
in 2003 is not verified in the record. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a video-conference hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A transcript 
of that hearing is associated with the claims file.

The Board notes that the Veteran's claimed psychiatric disorder 
was initially denied as only service connection for PTSD.  
However, the Board has re-characterized that issue on appeal in 
order to comport with the holding in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Board initially notes that the Veteran's DD Form 214 of 
record indicates active service from March 1986 to March 1988.  
The March 2009 rating decision additionally indicates that the 
Veteran had service from January 1991 to May 1991.  During his 
testimony at his June 2010 hearing, however, the Veteran 
indicated that he also had service in 2003 when he was deployed 
to Iraq.  There does not seem to be any documentation of record, 
from any official sources, for the Veteran's 1991 and 2003 active 
duty service.  Thus, on remand, the RO/AMC should confirm all of 
the Veteran's active duty service dates.  

The Board also notes that his service personnel records have not 
been obtained and associated with the claims file.  Such records 
may additionally aid in confirming the Veteran's periods of 
active service, as well as demonstrating any periods of 
deployment in Operations Desert Storm, Iraqi Freedom, or Enduring 
Freedom, or any deployment to a combat zone.  See 38 U.S.C.A. § 
5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Also, the Veteran indicated that he was serving in the 
Massachusetts and North Carolina National Guard when he was 
called up to active duty in 1991 and 2003.  Service treatment 
records from those two periods, to include the National Guard 
service, do not appear in the record, nor have attempts appear to 
have been made in order to locate, obtain and associate those 
records with the claims file.  Such should also be done on 
remand.  See Id.

Furthermore, the Veteran testified at his June 2010 hearing that 
he was stationed in Germany in 1986 and 1987, at which time he 
slipped and fell on a snowy hill and impaled his left calf with a 
piece of metal.  He indicated that he was treated at that time at 
the Bad Kissingen, Germany Army Hospital.  Attempts to obtain 
those records should be made on remand.  See Id.

Additionally, the Veteran indicated during his June 2010 hearing 
that he is currently awaiting a decision from the Social Security 
Administration (SSA) on a decision for entitlement to disability 
benefits.  The Board finds that such records may potentially be 
relevant to the claims on appeal.  Therefore, efforts to obtain 
the relevant SSA records should be made on remand.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also 
Baker v. West, 11 Vet. App. 163, 169 (1998).

Ongoing medical records should also be obtained from the 
Fayetteville and Salem VA Medical Centers.  Additionally, all 
relevant VA treatment records from the Durham and Brockton VA 
Medical Centers should be obtained and associated with the claims 
file, as the Veteran indicated he had treatment at those 
facilities at his June 2010 hearing, but those records are not of 
associated with the file at the present time.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, the Board finds that VA examinations are necessary 
before the Veteran's claimed psychiatric, skin, audiological and 
orthopedic disabilities may be adjudicated.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Specifically, as to the Veteran's psychiatric disability, during 
the appeal period he has been diagnosed with PTSD, a substance-
induced mood disorder, a personality disorder, and a major 
depressive disorder.  He relates the onset of his psychiatric 
problems to his second period of service, when he was deployed 
during Operation Desert Storm.  He specifically indicated that he 
was involved in combat and was the subject of incoming hostile 
enemy fire.  Moreover, the Veteran reported that in 1991 his 
humvee hit a land mine and he was propelled from the vehicle.  
The Board notes that such could be construed as involving fear of 
hostile military action, and, at the very least, requires an 
opinion as to whether the Veteran's PTSD is related to such fear 
under the new regulations that became effective July 13, 2010.  
The Board notes that currently, the evidence of record does not 
demonstrate that the Veteran had combat with the enemy.  However, 
his lay testimony raises the possibility that he served in a 
combat zone during the Persian Gulf War era.

Moreover, the Veteran indicated that he injured his back as a 
result of the humvee incident in service.  The Veteran's current 
VA treatment records demonstrate ongoing complaints of chronic 
lower back, left hip and left knee pain.  He also has diagnoses 
of left hip and knee arthralgia during the appeal period.  Thus, 
the evidence raises a reasonable possibility of a relationship 
between the claimed back, hip and knee disorders and his military 
service.  A VA examination is thus necessary to obtain an opinion 
of etiology as to the claimed disorders.

The Veteran has also claimed a left leg scar due to being impaled 
by a piece of metal.  He has further claimed burn scars to his 
left hip and left knee as a result of slipping and falling into 
an Abrams tank exhaust motor.  The Board notes that such injuries 
to his left leg, hip and knee occurred during the Veteran's 
deployment in Germany in 1986 and 1987.  Current service 
treatment records do not demonstrate any such injuries in 
service, nor is there any current treatment for those injuries in 
the VA treatment records associated with the record.  However, 
the Veteran's competent and credible testimony as to the 
existence of symptomatology currently associated with those 
claimed disorders, as well as his statements regarding his 
injuries during service, raise a reasonable possibility of a 
nexus to military service.  

Also, the Veteran indicated at his June 2010 hearing that he 
developed two mole-like skin rashes approximately one month after 
returning from Kuwait in 1991.  He indicated that his wife at 
that time first noticed them, and stated that they were new since 
his return from service.  He testified that such rashes have been 
continuous since that time and that he believes such is due to 
expose to chemicals such as oil, oil fumes and diesel fuel during 
Operation Desert Storm.  

Thus, a VA skin examination is necessary with respect to the 
Veteran's left leg, knee and hip scars, as well as for the skin 
rashes on his back, because the evidence of record raises a 
reasonable possibility of a link to military service for those 
claimed disabilities.

Finally, the Veteran indicated that he was told during his 1991 
separation examination that he had a 30 percent hearing loss at 
that time.  Records confirming such a hearing loss are not of 
record at this time.  However, the Veteran has competently and 
credibly testified that he currently has left ear hearing loss 
and that he was exposed to small arms and mortar fire in his left 
ear as a result of his military service in Operation Desert Storm 
and in Iraq in 2003.  He indicated that he is left-handed that 
that such hearing loss is, in his opinion, directly related to 
the noise exposure from firing his weapon in service on that side 
of his head.  Such raises a reasonable possibility of a relation 
to military service and a VA audiological examination is 
necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Confirm, through official sources, all 
periods of active duty, including any periods 
of ACDUTRA or INACTDUTRA, following discharge 
in 1988, including deployments to Iraq and/or 
Kuwait in 1991 and 2003.  Confirmation of any 
service, medals or combat action seen therein 
should associated with the claims file.

2.  Obtain any relevant outstanding VA 
treatment records from the Fayetteville and 
Salem VA Medical Centers since March 2008 and 
April 2008, respectively, and associate them 
with the claims file.



3.  Obtain any relevant outstanding VA 
treatment records from the Brockton and 
Durham VA Medical Centers, or any other VA 
medical facility that the Veteran may have 
been treated at since that time, and 
associate them with the claims file.

4.  Attempt to obtain the Veteran's service 
personnel records through official sources.  
If the records are unavailable and further 
attempts would be futile, the claims file 
should be so annotated and the Veteran 
notified of such.

5.  Attempt to obtain the Veteran's service 
treatment records for his periods of active 
duty in 1991 and 2003, including any 
Massachusetts and North Carolina National 
Guard records available.  If VA is unable to 
obtain those identified records and further 
attempts would be futile, such should be 
noted in the claims file and the Veteran 
should be so notified.

6.  Attempt to obtain the Veteran's service 
treatment records from the Bad Kissingen, 
Germany Army Hospital for the period of 1986-
87.  If VA is unable to obtain those 
identified records and further attempts would 
be futile, such should be noted in the claims 
file and the Veteran should be so notified.

7.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon in considering that 
claim.  Any negative search should be noted 
in the record and communicated to the 
Veteran.

8.  Ask the Veteran to identify any private 
treatment that he may have had for his 
claimed disabilities prior to 2008, including 
private treatment in 1994 for his low back 
disorder.  After securing the necessary 
release forms, attempts to obtain and 
associate those identified records with the 
claims file should be made by VA.  If VA is 
unable to obtain those identified records and 
further attempts would be futile, such should 
be noted in the claims file and the Veteran 
should be so notified so that he can make an 
attempt to obtain those records on his own 
behalf.

9.  Following the completion of the above 
development to the extent possible, schedule 
the Veteran for a VA psychiatric examination 
with a VA psychiatrist in order to determine 
the current nature of his psychiatric 
condition and whether such is related to 
military service.  The claims file must be 
made available to and be reviewed by each of 
the examiners in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the claims file and 
examination of the Veteran, the examiners 
should provide a diagnosis for any 
psychiatric disorder identified, to include 
PTSD, a major depressive disorder, a 
substance-induced mood disorder and a 
personality disorder.  

Thereafter, the examiner should provide an 
opinion as to the following:



(a)	If PTSD is diagnosed, then the 
examiner should state whether the 
Veteran's PTSD is due to or caused by, 
or began in military service.  The 
examiner is asked to discuss any 
verified in-service stressor, to 
include serving in the Persian Gulf War 
in Kuwait and Iraq, as it relates to 
onset of the Veteran's PTSD.  
   
The examiners should also discuss 
whether the Veteran's PTSD diagnosis is 
due to any fear of hostile military 
action that may have occurred during 
his military service in the Persian 
Gulf War.  

The examiners should also discuss any 
pre- or post-service stressors that may 
have caused the Veteran's PTSD, to 
include sexual abuse at age 5, 
homelessness, being unemployed, 
financial difficulties and substance 
abuse.

(b)	If any other psychiatric condition is 
diagnosed, to include major depressive 
disorder and substance-induced mood 
disorder, the examiner should opine 
whether such more likely, less likely, 
or at least as likely as not (50 
percent or greater probability) arose 
as a result of military service, to 
include any of the above noted 
stressors.  The examiner should also 
discuss whether the Veteran's pre- and 
post-service stressors, noted above, 
caused the Veteran's psychiatric 
condition.


(c)	If the examiners diagnose the Veteran 
with a personality disorder, the 
examiners should discuss whether such 
PTSD symptoms are part of the 
personality disorder or whether such 
psychiatric condition is co-morbid with 
the personality disorder.  

(d)	The examiners should specifically 
attempt to distinguish which 
psychiatric symptomatology is 
associated with each co-morbidly 
diagnosed psychiatric or personality 
disorder.

(e)	The examiners should also state 
whether such psychiatric conditions are 
all inter-related, or whether one 
psychiatric condition, if such is 
determined to be due to service (i.e., 
PTSD is found to be service-related but 
major depressive disorder is not), 
aggravates the other psychiatric 
conditions beyond the normal 
progression of that disease.  If such 
aggravation is found, the examiners 
should state the baseline 
symptomatology of the nonservice-
connected psychiatric condition and the 
amount of aggravation caused by the 
service-connected psychiatric 
condition.

All opinions must be accompanied by a clear 
rationale.  If the examiners opine that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.


10.  Schedule the Veteran for a VA 
audiological examination with a VA 
audiologist in order to determine the nature 
and etiology of the claimed left ear hearing 
loss.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported in detail.  

Following review of the file and examination 
of the Veteran, the examiner should opine as 
to whether any left ear hearing loss is more 
likely, less likely or at least as likely as 
not (50 percent probability or greater) arose 
during service or is otherwise related to 
active service.  When rendering an opinion, 
the VA examiner is asked to specifically 
discuss the Veteran's exposure to small arms 
and mortar fire during service, particularly 
in 1991 and 2003, and that the Veteran fires 
his weapon with his left hand.  

All opinions must be accompanied by a clear 
rationale.  
If the examiner determines that any of the 
above questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so must 
be provided.

11.  Schedule the Veteran for a VA orthopedic 
examination in order to determine the nature 
of the Veteran's low back, left hip and left 
knee disorders and obtain an opinion as to 
whether they are related to service.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary, including x-rays, should be 
conducted and the results reported in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any low back, 
left hip and left knee disorder, to include 
any arthritic condition thereof, found.  

The VA examiner should then provide an 
opinion as to whether the Veteran's low back, 
left knee and left hip disorders more likely, 
less likely or at least as likely as not (50 
percent or greater probability) arose during 
or are otherwise related to his military 
service.  In so discussing, the examiner 
should specifically address the Veteran's 
competent lay testimony concerning his 
injuries during service provided in his June 
2010 hearing.

Low Back Disorder: The Veteran stated that 
he injured his back when he was thrown 
from a humvee when it hit a land mine when 
he was deployed to Operation Desert Storm 
in Iraq in 1991.

Left Hip Disorder: The Veteran's left hip 
is currently diagnosed with left hip 
arthralgia; the VA examiner should discuss 
whether such is due to service, to include 
the humvee accident in 1991.

Left Knee Disorder: The Veteran's left 
knee is currently diagnosed with left knee 
arthralgia; the VA examiner should discuss 
whether such is due to service, to include 
the humvee accident in 1991.

If the VA examiner finds any orthopedic 
disability is service-related, an opinion 
should be made as to whether any other 
orthopedic disability noted is caused by that 
service-related disability, or whether any 
orthopedic disability is aggravated by the 
normal progression of that disease by the 
service-related disability.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

12.  Schedule the Veteran for a VA skin 
examination with a VA dermatologist in order 
to determine the nature and etiology of the 
claimed skin rashes of the back, and scars of 
the left hip, leg and knee.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should diagnose any skin condition found, to 
include any skin rashes of the Veteran's 
back.  The VA examiner should also note any 
scars found on the Veteran's left hip, knee 
or leg, specifically the Veteran's left calf.

Thereafter, the examiners should provide an 
opinion as to the following:

(a)	The VA examiner should render an 
opinion whether any diagnosed skin 
condition, to include skin rashes of 
the back, more likely, less likely or 
at least as likely as not (50 percent 
or greater probability) arose during or 
as a result of the Veteran's military 
service, to include exposure to 
chemical substances in the Persian Gulf 
in 1991.  

(b)	For any scar found on the Veteran's 
left hip, leg or knee, the VA examiner 
should render an opinion whether any 
scar condition more likely, less likely 
or at least as likely as not (50 
percent or greater probability) arose 
during or as a result of the Veteran's 
military service.  In so discussing, 
the VA examiner should discuss the 
Veteran's lay evidence of burning his 
left hip and knee on a tank exhaust 
motor during service, as well as 
puncturing his left calf with a piece 
of metal when slipping on a snowy hill.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

13.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims for service 
connection for an acquired psychiatric 
disorder, left ear hearing loss, skin rashes 
of the back, a low back disorder, a left knee 
disorder, a left hip disorder, and residuals 
of a left leg puncture wound with scarring.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative, 
if any, should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


